Citation Nr: 1017657	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-14 934	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES


1.  Entitlement to an effective date prior to June 18, 1998, 
for service connection for disabilities of the right and left 
ankles.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to November 
1977.

This appeal came to the Board of Veterans' Appeals (Board) on 
appeal from March and November 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the benefits sought.  

In May 2006, the Board remanded the claim for development.  
In September 2008, the Board denied the claims on appeal.  In 
January 2010, however, the United States Court of Appeals for 
Veterans Claims (Court) remanded the case for re-adjudication 
consistent with a Joint Motion for Remand.

The Veteran appointed private counsel to represent him before 
the Court; however, there is no indication that private 
counsel has been appointed to continue representing the 
Veteran in the matter currently before VA.  Thus, the Veteran 
is unrepresented in this matter.


FINDINGS OF FACT

1. In April 1989, the RO denied the service connection for 
disabilities of both ankles; the Veteran appealed that 
action; the Board then denied service connection for the 
ankles in a June 12, 1991, decision. 

2. The RO received an application to reopen a claim for 
entitlement to service connection for the ankles on July 20, 
1994.

3.  Service connection for the ankles was ultimately granted.  

4. The earliest VA treatment report dated within one-year of 
the July 20, 1994, application to reopen the claim is a May 
25, 1994, VA X-ray report that relates to a service-connected 
disability.  


5.  Service-connected is in effect for right and left ankle 
degenerative arthritis and for pronounced, bilateral, 
acquired pes planus; the combined rating is 70 percent, with 
bilateral pes planus being rated 50 percent disabling.

6.  The evidence indicates that the Veteran has four years of 
high school along with some college courses.  He has work 
experience as a laborer.

7.  It is at least as likely as not (50 percent or greater 
probability) that service-connected disabilities preclude the 
Veteran from obtaining or retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The Board's June 12, 1991, decision that denied 
entitlement to service connection for disabilities of the 
ankles is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 3.156, 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2009).

2.  The criteria for an effective date of May 25, 1994, for 
service connection for disabilities of the right and left 
ankle are met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.156, 3.400 (2009).

3.  The criteria for TDIU are met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting in full the benefits 
sought by the claimant.  Any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the claimant and need not be 
discussed.  

Earlier Effective Date

The Veteran requests that an effective date earlier than June 
18, 1998, be assigned for service connection for a bilateral 
ankle disability.  

The Veteran filed an original service connection claim in 
November 1981; however, the claim was for service connection 
for pes planus and arthritis of the feet and no mention was 
made of intent to seek service connection for the ankles.  
After a denial decision in March 1982, the Veteran appealed.  
In his VA Form 9, Substantive Appeal, received on June 9, 
1982, he argued for service connection for bilateral ankle 
arthritis, as well as for error in the March 1982 decision.  
This June 9, 1982-received submission is the first indication 
received by VA that the Veteran sought service connection for 
his ankles.  

In June 1984, the Board denied service connection for 
bilateral flat feet and for bilateral arthritic feet, but did 
not address the ankles.  Thus, the claim for service 
connection for the ankles remained pending in spite of the 
Board decision.  

In a February 1986-issued RO rating decision, the RO reopened 
a claim for service connection for arthritis of the feet and 
for flat feet and then denied those claims, but did not 
address the ankles.  The Board later granted service 
connection for flat feet and arthritis of the feet, but made 
no mention of service connection for arthritis of the ankles 
(see administrative amendment portion of a March 1988 Board 
reconsideration decision, claims files, Vol 1).

In December 1988, the Veteran submitted a formal application 
for service connection for a bilateral ankle condition.  
According to an April 1989 VA consultation examination, the 
ankles were asymptomatic.  X-rays were unremarkable.  The 
relevant impression was "No ankle condition found this 
exam."  (See claims files, Vol 1).  

The RO issued a rating decision in April 1989 that denied 
service connection for arthritis of the ankles.  In May 1989, 
the Veteran submitted a notice of disagreement (NOD) and the 
RO issued a statement of the case (SOC).  The SOC failed to 
consider a December 1981 private medical report that states 
that osteoarthritis of both ankles was found.  The SOC also 
failed to consider an August 1983 VA examination report that 
mentions that both ankles exhibited crepitation.  The Veteran 
appealed; however, in June 1991, the Board denied service 
connection for a bilateral ankle disorder.  The Veteran did 
not appeal the June 1991 Board decision and it became final.

A January 1993 VA general medical compensation examination 
report notes left ankle crepitus with tendonitis, limitation 
of flexion, and tenderness on manipulation of the left ankle.  
The relevant diagnosis was bilateral ankle arthralgia.  

On July 20, 1994, the RO received a request for service 
connection for the ankles.  A December 1994 VA orthopedic 
compensation examination report notes that X-rays showed 
early degenerative changes and arthritis in the right ankle 
and left ankle tenderness and crepitus on manipulation.  
Although the physician offered an assessment of ankle pain 
with history of pes planus (implying a possible 
relationship), the physician then dissociated the ankle 
disorders from the service-connected pes planus and mid and 
forefoot arthritis.  

In January 1995, the RO denied service connection and 
secondary service connection for the ankles.  The Veteran 
submitted an NOD in March 1995 and the RO issued an SOC in 
March 1995.  The decision does not mention a prior final 
Board decision on the issue.  On January 17, 1996, the RO 
timely received a hearing request in lieu of a VA Form 9, 
Substantive Appeal (see Vol 2).  The RO held the hearing on 
the ankles that same day.  At the hearing, the Veteran timely 
indicated his desire to appeal and set forth his contentions. 

In March 1996, the RO issued a rating decision that 
determined that no new and material evidence had been 
submitted.  It does not mention that a January 1995 rating 
decision had been appealed, nor does it mention the final 
June 1991 Board decision. 

A September 1996 VA orthopedic compensation examination 
report reflects a diagnosis of bilateral mild ankle 
arthritis.  A December 1996 addendum report confirms 
arthritis of both ankles that, as explained, had not appeared 
on X-rays, but was nevertheless present.  The physician 
concluded that bilateral ankle arthritis was "probably due" 
to flat feet, and offered a rationale for that conclusion.  

In November 1997, the Veteran submitted a portion of an 
August 1995 examination report by the Nebraska Disability 
Determination Services, signed by a doctor, that contains as 
assessment of arthritic changes with crepitus and decreased 
range of motion in the ankles, bilaterally.  

In March 2000, the RO determined that new and material 
evidence had not been submitted.  The Veteran immediately 
submitted an NOD and the RO issued an SOC in August 2000.  
The Veteran submitted a timely VA Form 9, Substantive Appeal.  
In February 2001, the RO wrote the Veteran and informed him 
in a letter that his ankle-related claim had been reopened.  
In December 2001, the RO issued a rating decision informing 
the Veteran that new and material evidence had not been 
submitted and that the claim was not reopened.  

Confusion over whether the claim was reopened was eliminated 
in April 2003 when the Board found new and material evidence 
and reopened the claim.  The Board also found, however, that 
a March 1996 RO rating decision had become final because it 
was not appealed.  In a September 2003 decision, the Board 
granted service connection for bilateral ankle arthritis.

In October 2003, the RO assigned June 18, 1998, as the 
effective date for service connection for the ankles.  In May 
2004, the Veteran submitted an NOD to the effective date.  In 
September 2004, he argued that the March 1996 rating decision 
had not become final due to a timely appeal of a January 25, 
1995-issued rating decision.  He then requested a 1994 
effective date for service connection for the ankles.  

In November 2004, the RO issued a decision denying an earlier 
effective date.  In a September 11, 2008-issued decision, the 
Board denied an effective date earlier than June 18, 1998, 
for service connection for the ankles.  In a January 20, 
2010-issued order, the Court vacated that decision for 
compliance with instructions set forth in a joint motion.  

The joint motion asserts that under 38 C.F.R. § 3.156 (b), a 
December 1996 favorable compensation examination report would 
form the basis of an earlier effective date for service 
connection.  While this assertion would have merit if the 
March 1996 rating decision had become final, there is a basis 
for an even earlier effective date.  In September 2004, the 
Veteran correctly argued that the March 1996 rating decision 
had not become final.  It had not become final because the 
Veteran had already timely appealed a January 1995 rating 
decision on the issue.  As noted above, the NOD to the 
January 1995 rating decision was timely, an SOC was issued, 
and correspondence containing the necessary information was 
timely received.  Although he did not return a signed VA Form 
9, Substantive Appeal, he did convey his request in a writing 
for a hearing on the matter.  According to 38 C.F.R. 
§ 20.202, any timely correspondence containing the necessary 
information fulfills the requirement for a substantive 
appeal. 

The vacated September 2008 Board decision erroneous found 
that the RO had originally denied service connection for the 
ankles on March 19, 1996.  As mentioned above, in stark 
contrast to this finding, the RO had first denied the claim 
in April 1989 and in June 1991, the Board upheld the 
decision.  Thus, the April 1989 RO decision was subsumed by a 
final June 1991 Board decision on the matter.  When the Board 
affirms a determination of the agency of original 
jurisdiction, such determination is subsumed by the Board's 
decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 
20.1104.  The June 1991 Board decision then becomes the last 
final decision on the matter prior to the current claim.

The Board's April 2003 decision, at page 15, erroneously 
found that a March 1996 RO rating decision had become final 
because it was not appealed; however, it must be noted that 
the Board decision was basically favorable, as it had found 
new and material evidence to reopen the claim.  After finding 
new and material evidence for service connection, the Board 
neither adjudicated nor remanded the issue.  Rather, it 
simply announced in the introduction that service connection 
for the ankles would be further addressed in a later 
decision.  While the April 2003 Board decision is tainted by 
an erroneous finding of finality of a March 1996 RO rating 
decision, the Veteran had no clear recourse until later when 
VA issued a decision that assigned an effective date for 
service connection. 

Regardless of the Board's erroneous notation that a March 
1996 RO rating decision was the last final decision on the 
matter, it is clear that the June 1991 Board decision became 
the last final decision on the matter prior to the claim that 
was received at the RO on July 20, 1994.  We must now review 
the statute and regulations governing the assignment of 
effective dates. 

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the Veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2009).

Because a similar service connection claim was denied in June 
1991, the Board cannot consider earlier-dated service 
connection claims or evidence received prior to June 1991.  
No revision to the June 1991 final Board decision may be made 
absent CUE or a finding of non-finality.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.400(k); Best v Brown, 10 Vet. App. 322 
(1997) 38 C.F.R. § 3.105.  The Veteran has not asserted that 
the June 1991 Board decision is based on CUE or that it lacks 
finality.  

The next question is whether at any time after June 12, 1991, 
and prior to June 18, 1998, the Veteran submitted a claim for 
service connection for the ankles.  The claims files reflect 
that the earliest date that the Veteran submitted such a 
claim was July 20, 1994.  This date becomes the correct 
effective date for the grant of benefits; however, under 
certain circumstances, an earlier-dated treatment report may 
suffice as a claim for service connection.  

Under 38 C.F.R. § 3.157, a treatment report dated prior to 
the actual claim may suffice as a claim in certain 
circumstances.  The provision applies only where a formal 
claim for compensation has been allowed, or disallowed for 
the reason that the disability is not compensable in degree.  
38 C.F.R. § 3.157 (b).  In this case, a formal claim for 
compensation had been allowed.  See April 1988 rating 
decision.  Thus, the provisions set forth at § 3.157 are 
available.  

Under 38 C.F.R. § 3.157 (b), a claim specifying the benefit 
sought must actually be received within one year from the 
date of the examination, treatment, or hospital admission.  
Under 38 C.F.R. § 3.157 (b) (1), such report, if used as the 
date of claim, must relate to a service-connected disability 
or where a claim for service connection for such disability 
is received within one year from the date of the report in 
question.  Because a claim for service connection for the 
ankles was actually received on July 20, 1994, the next 
inquiry, therefore, is whether there is an examination, 
hospital, or other treatment report dated within one-year of 
July 20, 1994, that meets the above requirements.  A January 
1993 VA general medical examination report offers an ankle-
related diagnosis, but because it is dated prior to July 20, 
1993, it cannot be used.  

On May 25, 1994, VA X-rayed the right foot.  (Claims files, 
Vol 4).  The X-ray report notes a flattened right arch.  
Because service connection for pes planus has been in effect 
since January 1986, this May 25, 1994, this VA X-ray report 
of the right arch and foot clearly relates to a service-
connected disability.  The report meets the requirements of 
§ 3.157 (b) and subsection (b) (1).  It may therefore be used 
as the date of the claim.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors an 
earlier effective date of May 25, 1994, for service 
connection for bilateral ankle arthritis.  

TDIU

TDIU may be assigned where the schedular rating for service-
connected disabilities is less than 100 percent when it is 
found that service-connected disabilities render the 
individual unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2009).  
Factors to be considered are the Veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The regulatory scheme for TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91.  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for TDIU when, due to service-connected 
disability, a Veteran is unable to secure or follow a 
substantially gainful occupation and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the Veteran 
is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(b) (2009).  TDIU presupposes 
that the rating for the service-connected condition is less 
than 100%, and only asks for TDIU because of subjective 
factors that the objective rating does not consider.  Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
Veteran's service-connected disabilities, the Board cannot 
overlook the level of education he completed, his 
professional training, and his employment history.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
"Unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

Service connection is in effect for pronounced, bilateral, 
acquired pes planus (50 percent) and for arthritis of the 
left ankle (10 percent), and arthritis of the right ankle (10 
percent).  Because these disabilities, in combination with 
the bilateral factors, combine to an overall 70 percent 
rating, the threshold for schedular consideration of TDIU is 
met.

In January 1988 and at various times thereafter, the Veteran 
requested TDIU.  In April 1998, the Board denied TDIU.  
(Claims files, Vol 3).  In April 2000, The Court vacated the 
Board decision.  Id.  In April 2003, the Board again denied 
TDIU.  (Claims files, Vol 5).  

In November 2003, a VA examiner found the Veteran to be 
employable and in April 2004, SSA found the Veteran to be 
employable.  A June 2004 VA general medical examiner, 
however, reported that service-connected disabilities would 
very likely preclude employment.  

In July 2004, another VA examiner would not conclude that the 
Veteran could work, but was not able to find him unemployable 
either, because he had not yet tried all possible therapies 
for his ankles and feet.  In May 2006, yet another VA 
examiner found the Veteran employable with limitations, 
essentially limiting employment potential to sedentary work.  

The RO continued to deny TDIU and in September 2008, the 
Board denied TDIU.  The Court vacated the Board decision and 
directed further development consistent with the joint 
motion.  

In the joint motion, the parties agreed that the Board had 
failed to discuss favorable medical evidence.  The first of 
these favorable reports is a June 2004 VA compensation 
examination report and addendum that clearly indicate that 
the service-connected disabilities rendered the Veteran 
unemployable.  Moreover, while one SSA decision does deny 
disability benefits, a later-dated, May 1996 SSA decision did 
grant unemployability because of the feet and ankles, 
exclusively.  The SSA found that as a result of "severe" 
joint disease of the feet and ankles, he was unable to return 
to his work as a laborer and he lacked the "residual 
functional capacity for any type of substantial and gainful 
work activity on a full-time basis."  

The SSA subsequently issued a decision in March 2004.  This 
decision is contrary to the action issued in 1996.  The SSA 
found the Veteran's assertions of unemployability as not 
being credible.  Moreover, SSA concluded that the Veteran 
could perform sedentary work such as a production assembler 
or hand packager.  

A VA medical examiner, in April 2008, wrote:

	. . . this patient could most 
definitely seek gainful employment with a 
few specific limitations. . . . this 
veteran could have a job in which he sat 
for a majority of the day, as this is 
what patient does and with no specific 
complaints of his unemployable lifestyle.  
It is further the opinion of this 
examiner that this patient may be 
somewhat reluctant to seek any form of 
employment for other than specifically 
medically related reasons.

The June 2004 VA examiner is convinced that service-connected 
disabilities render the Veteran unemployable.  This opinion 
is persuasive, as it is based on accurate facts and is 
supported by a rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight); also see 
Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion 
based upon an inaccurate factual premise has no probative 
value).  Other medical opinions do find employability; 
however, they do so with conditions, restrictions, or 
reservations.  The November 2003 VA examiner felt that the 
Veteran was malingering, which is the main reason for finding 
him employable.  No other examiner expressed any doubt as to 
the Veteran's foot pains, however, or felt that the Veteran 
was malingering.  Thus, the benefit of the doubt on 
malingering goes to the Veteran.   

The May 2008 VA examiner found the Veteran able to seek 
employment, but then limited his work potential to a sitting 
job.  This is unrealistic, given the Veteran's education 
level and work experience.  Because there is credible 
evidence for and against the Veteran's assertion of 
unemployability, the Board cannot find that the evidence 
preponderates for or against the claim. 

After reviewing the evidence and testimony, including all of 
the records provided by the SSA, the Board finds that the 
evidence is at least in relative equipoise.  The benefit of 
the doubt doctrine will therefore be applied.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  TDIU will 
therefore be granted.


ORDER

Entitlement to an earlier effective date of May 25, 1994, for 
service connection for disabilities of the right and left 
ankles, is granted.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing payment of monetary benefits. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


